DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Boulicaut et al. (WO 2014/184474) [hereinafter Le Boulicaut].
Regarding independent claim 1, Le Boulicaut discloses a preform comprising layers of textile reinforcements (Figs. 4-6, 8, 9a, 9b, 10a and 10b, plies 41, 43, 45, 47 and 49) deposited on a mold to form a part made of composite materials, the part including a folding made by shaping the preform after depositing the layers of textile reinforcements (Figs. 5-6; see abstract), wherein spacings are disposed at the folding, between at least some of the layers of the layers of textile reinforcements (Figs. 4-6, bending zone 39; see abstract).
Furthermore, claim 1 defines the product by how the product was made. The limitation “after baking an impregnating resin" is deemed a process limitation. Thus, claim 1 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the 
Regarding claim 2, Le Boulicaut discloses the layers of textile reinforcements being bonded together (paragraphs [0051-0053]). Furthermore, claim 2 defines the product by how the product was made. The limitation “deposited using an automatic depositing head" is deemed a process limitation. Thus, claim 2 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies layers of textile reinforcements forming a part including a folding, wherein spacings are disposed at the folding, between at least some of the layers of the layers of textile reinforcements. As shown above, Le Boulicaut suggests such a product.
Regarding claim 3, Le Boulicaut discloses the layers of textile reinforcements being dry or pre-impregnated(paragraphs [0005-0007]).
Regarding claim 4, Le Boulicaut discloses inserts disposed within the spacings (Fig. 8, 9a, 9b, 10a and 10b, inserts 59, 61, 63, 65, 67, 71 and 73).
Regarding claim 5, Le Boulicaut discloses that the inserts can be removed (paragraphs [0027-0030]). Furthermore, claim 5 defines the product by how the product was made. The limitation “inserts are removed before the shaping of the preform" is deemed a process limitation. Thus, claim 5 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies removing 
Regarding claim 6, claim 6 defines the product by how the product was made. The limitation “dissolved in a solvent" is deemed a process limitation. Thus, claim 6 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies removing inserts in the spacings disposed at the folding. As shown above, Le Boulicaut suggests such a product.
Regarding claim 7, Le Boulicaut discloses the inserts being formed of a foam material (Figs. 9a, 9b, 10 and 10b, inserts 67, 69, 71 and 73).
Regarding claim 8, Le Boulicaut discloses the layers of textile reinforcements can include a temperature activated binder, since the connection of the textile reinforcement layers outside the folding zone can be done by autoclaving (paragraph [0053]), and at the folding, a portion of the temperature-activated binder is not activated, since there are spacings formed between the textile reinforcement layers (Figs. 5-6). 
Regarding claim 9, claim 9 defines the product by how the product was made. The limitation “the preform is formed in a mold that includes a cavity relative to a radius directly connecting adjacent portions of the folding" is deemed a process limitation. Thus, claim 9 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies forming a preform having a folding. As shown above, Le Boulicaut suggests such a product.

Regarding claim 11, claim 11 defines the product by how the product was made. The limitation “a depositing head is used to automatically deposit the layers of textile reinforcements on the mold, wherein a binder is activated between the layers of textile reinforcements outside a portion at the folding" is deemed a process limitation. Thus, claim 11 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies forming a preform having layers of textile reinforcements to form a part made of composite materials and the part including a folding, wherein spacings are disposed at the folding between at least some of the layers of textile reinforcements. As shown above, Le Boulicaut suggests such a product.
Regarding claim 12, Le Boulicaut discloses the preform being impregnated with a resin and forming a part (paragraphs [0005-0006]).

Regarding independent claim 14, Le Boulicaut discloses a preform comprising layers of textile reinforcements (Figs. 4-6, 8, 9a, 9b, 10a and 10b, plies 41, 43, 45, 47 and 49) and spacings disposed between at least some of the layers of textile reinforcements proximate a folding that is created once a part is formed from the preform (Figs. 4-6, bending zone 39; see abstract).
Regarding claim 15, Le Boulicaut discloses inserts disposed within the spacings (Figs. 8, 9a, 9b, 10a and 10b, inserts 59, 61, 63, 65, 67, 69, 71 and 73).
Regarding claim 16, Le Boulicaut discloses that the inserts can be removed (paragraphs [0027-0030]). Furthermore, claim 16 defines the product by how the product was made. The limitation “inserts are removed before the shaping of the preform" is deemed a process limitation. Thus, claim 16 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure 
Regarding claim 17, claim 17 defines the product by how the product was made. The limitation “dissolved in a solvent" is deemed a process limitation. Thus, claim 17 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies removing inserts in the spacings disposed at the folding. As shown above, Le Boulicaut suggests such a product.
Regarding claim 18, Le Boulicaut discloses the layers of textile reinforcements can include a temperature activated binder, since the connection of the textile reinforcement layers outside the folding zone can be done by autoclaving (paragraph [0053]), and at the folding, a portion of the temperature-activated binder is not activated, since there are spacings formed between the textile reinforcement layers (Figs. 5-6). 
Regarding independent claim 19, Le Boulicaut discloses a preform comprising layers of textile reinforcements (Figs. 4-6, 8, 9a, 9b, 10a and 10b, plies 41, 43, 45, 47 and 49) and spacings disposed between at least some of the layers of textile reinforcements proximate a folding that is created once a part is formed from the preform (Figs. 4-6, bending zone 39; see abstract) and inserts disposed within the spacings (Figs. 8, 9a, 9b, 10a and 10b, inserts 59, 61, 63, 65, 67, 69, 71 and 73), and the inserts can be removed (paragraphs [0027-0030]). Furthermore, claim 19 defines the product by how the product was made. The limitation “inserts are removed before the shaping of the preform" is deemed a process limitation. Thus, claim 19 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the 
Regarding claim 20, Le Boulicaut discloses the layers of textile reinforcements can include a temperature activated binder, since the connection of the textile reinforcement layers outside the folding zone can be done by autoclaving (paragraph [0053]), and at the folding, a portion of the temperature-activated binder is not activated, since there are spacings formed between the textile reinforcement layers (Figs. 5-6). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/            Primary Examiner, Art Unit 1781